In a negligence action to recover damages for personal injuries, etc., defendant appeals from order of the Supreme Court, Nassau County, dated April 17, 1974, which ¡denied her motion to vacate the note of issue and statement of readiness and to strike the action from the calendar. Order, modified by adding thereto a provision that defendant may conduct a pretrial examination of plaintiffs within '60 days after the entry of the order hereon. As so modified, order affirmed, with $20 costs and disbursements to plaintiffs. The examination shall be held within 60 days after entry of the order to be made hereon and upon a written notice of not less than 10 days, to be given by defendant. In view of the short time which elapsed between the filing of the note of issue and statement of readiness and the making of defendant's motion, the latter should not ,be foreclosed from conducting a pretrial examination (Timmes v. Yeager, 28 A D 2d 997; Jongerius v. Good Samaritan Hosp., 44 A D 2d 719). Hopkins, Acting P. J., Martuseello, Latham, Shapiro and Christ, JJ., concur.